Citation Nr: 0719027	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-41 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vertigo, on a direct incurrence basis only.

2.  Entitlement to service connection for vertigo, as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  In a July 2001 rating decision, the RO denied the 
veteran's claim for service connection for vertigo, on a 
direct incurrence basis only.

2.  Evidence added to the record since the RO's July 2001 
decision was not of record at the time of the July 2001 RO 
denial, is neither cumulative nor redundant of other evidence 
previously considered, when viewed by itself or in the 
context of the entire record, relates to a fact not 
previously established that is necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for vertigo.

3.  There is no competent medical nexus evidence of record 
indicating the veteran's vertigo is causally or etiologically 
related to his service in the military, or service-connected 
bilateral hearing loss or tinnitus.


CONCLUSIONS OF LAW

1.  The July 2001 RO decision that denied service connection 
for vertigo is final.  38 U.S.C.A. §§ 5108, 7105 (West 2005).

2.  New and material evidence has been received to reopen the 
claim for service connection for vertigo.  38 U.S.C.A. § 5108 
(West 2005); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2006).

3.  The veteran's vertigo was not incurred in, or aggravated 
by, active service, nor proximately due to, or aggravated by, 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of July 2003 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claim for 
service connection and of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claim.

This letter also informed the appellant that new and material 
evidence was first required to reopen his claim for vertigo, 
but the letter did not specify what evidence would be 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  However, since the decision finds that new 
and material evidence has been submitted to reopen a claim 
for service connection for vertigo, further development with 
regard to VA's duties to notify and assist as to the claim to 
reopen would serve no useful purpose.  In this regard, as the 
determination to reopen this appeal constitutes a full grant 
of that portion of the claim, there is no reason to belabor 
the impact of Kent v Nicholson, 20 Vet. App. 1 (2006), on 
this matter, as any error in notice timing and content is 
harmless.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) .

The July 2003 letter failed to discuss the law pertaining to 
the assignment of a disability rating or an effective date in 
compliance with Dingess/Hartman.  However, because the 
instant decision denies the veteran's claim for service 
connection of vertigo, no disability rating or effective date 
will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

And, the content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post-service 
treatment and VA examinations.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

New and Material Evidence to Reopen a Claim of Entitlement to 
Service Connection for Vertigo

Legal Criteria

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current claim 
was filed after this date, the new version of the regulation 
is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2006).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Analysis

Entitlement to service connection for vertigo, on a direct 
incurrence basis only, was adjudicated by the RO in a July 
2001 decision.  That decision was not appealed and is final.  
See 38 U.S.C.A. § 7105.  The preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the issue was previously characterized, the 
initial question before the Board is whether new and material 
evidence has been presented.

The evidence of record at the time of the last final rating 
decision in July 2001 included the veteran's service medical 
records, private medical records, and a January 2000 VA 
examination report.  The service medical records show that 
the veteran did not have any complaints of vertigo during his 
military service.  The veteran denied experiencing dizziness 
or fainting spells, although he did report experiencing 
hearing loss and ear trouble related to his right ear.  In 
fact, his separation examination showed that he had a normal 
physical evaluation of the ears. 

At the January 2000 VA examination the veteran did not report 
experiencing vertigo.  

A January 2000 record from the St. Louis Neurological 
Institute indicate that the veteran had positional vertigo, 
probably secondary to cupololithiasis.
 
The evidence added to the record subsequent to the RO's July 
2001 rating decision includes private medical records and an 
October 2004 VA examination report.  A January 2003 letter 
from G. R. G., M.D. indicates that the veteran had a previous 
history of vertigo, but that an evaluation by a neurologist 
in 2000 found mild abnormalities of insignificant 
consequence.  A June 2003 letter from Dr. G states that the 
veteran had a "history of poor hearing that relates to his 
vertigo."  Records from Pulmonary Consults show that the 
veteran complained of dizziness and was diagnosed with 
vertigo.  

The October 2004 VA examination report states that the 
veteran reported experiencing intermittent episodes of 
dizziness and vertigo starting after his military service.  
Following an examination of the veteran's ears, the VA 
examiner opined that the veteran's intermittent episodes of 
vertigo were not at least as likely as not related to his 
history of noise exposure, as loud noise does not produce a 
permanent vertigo.  

This evidence was not of record at the time of the final 
rating decision in 2001.  This evidence is not cumulative and 
redundant of the evidence in the claims file at the time of 
the RO's July 2001 rating decision.  Thus the evidence is 
considered "new."  

As stated above, evidence must be both new and material.  To 
be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's July 2001 denial was that 
there was no evidence of record confirming that the veteran's 
vertigo was related to his service.  However, the June 2003 
letter from Dr. G addresses the issue of whether the veteran 
has vertigo related to his military service, including his 
service-connected bilateral hearing loss.  In this regard, 
although an October 2004 VA examiner opined to the contrary, 
for purposes of reopening a claim, the June 2003 private 
medical opinion is presumed credible.  As such, it raises a 
reasonable possibility of substantiating the claim.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In conclusion, new and material evidence has been received 
subsequent to the final rating decision in July 2001.  As 
such, the veteran's claim is reopened.

Entitlement to Service Connection for Vertigo, Including as 
Secondary to Service-Connected Bilateral Hearing Loss

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Vertigo, 
when an organic disease of the nervous system, will be 
presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, secondary service connection is permitted for 
aggravation of a 
nonservice-connected disability caused by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for vertigo, including 
as secondary to his service-connected bilateral hearing loss 
and/or tinnitus, so it must be denied.  38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of or was treated for vertigo during his military 
service.  The Board also notes that the veteran denied 
experiencing dizziness at his separation examination.  This 
is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems with vertigo at his discharge from 
service, then he would have at least mentioned this during 
his military separation.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, the veteran's vertigo was initially clinically 
demonstrated when he sought treatment in 1998, nearly 30 
years after his active duty service in the military had 
concluded.  In the absence of demonstration of continuity of 
symptomatology, the initial demonstration of the disability 
at issue, years after service, is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

More significantly, there is no competent clinical evidence 
that relates his current vertigo to his service.  The Board 
acknowledges that the veteran and Dr. G opined that the 
veteran's service-connected bilateral hearing loss is related 
to his vertigo.  However, Dr. G did not provide a rationale 
for his opinion, and appears to have based his opinion on the 
history as related by the veteran, and not a review of the 
entire claims file.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of lay history, unenhanced 
by any additional medical comment, does not constitute 
competent medical evidence).  The veteran's unsubstantiated 
assertions cannot summarily be accepted as fact.  See Reonal 
v. Brown, 5 Vet. App. 458, 494-95 (1993) (and the presumption 
of credibility is not found to "arise" or apply to a 
statement of a physician based on a factual premise or 
history as related by the veteran).

In contrast, the October 2004 VA examiner found that the 
veteran's vertigo was not related to his service-connected 
bilateral hearing loss.  The VA examiner noted that the 
veteran's bilateral hearing loss and tinnitus were due to 
excessive noise exposure during service and noted that noise 
exposure does not cause vertigo.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Although the Board may not ignore 
medical opinion evidence, greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In this case, the Board finds that the opinion of 
the VA examiner who reviewed the veteran's claims folder 
prior to finding that it was unlikely that the veteran's 
vertigo was related to his military service is of significant 
probative value.  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran's current vertigo 
was incurred or aggravated during or as a result of his 
service in the military, including as secondary to his 
service-connected bilateral hearing loss and tinnitus.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

Therefore, the only evidence portending that the veteran's 
vertigo is in any way related to his service-connected 
bilateral hearing loss and tinnitus, comes from him 
personally.  As a layman, the veteran simply does not have 
the necessary medical training and/or expertise to determine 
the cause of this.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. 
at 495-498, indicating that, even in situations of continuity 
of symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
his claim, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not; rather, mostly 
evidence against the claim, so it must be denied.  38 C.F.R. 
§ 3.102.




ORDER

New and material evidence has been received to reopen the 
claim for service connection for vertigo, and the appeal, to 
this extent, is granted.

The reopened claim for service connection for vertigo is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


